[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                       NOVEMBER 20, 2009
                            No. 09-10941                THOMAS K. KAHN
                        Non-Argument Calendar               CLERK
                      ________________________

                 D. C. Docket No. 07-22497-CV-AJ

CALVIN C. CAMPBELL,


                                                        Plaintiff-Appellant,

                               versus

CORRECTIONAL OFFICER LAKISHA HUMPHRIES,
Correctional Officer,
COLONEL LARRY MAYO,
Colonel,
WARDEN DAVID M. HARRIS,
Warden,


                                                     Defendants-Appellees.


                      ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                         (November 20, 2009)
Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

       Calvin C. Campbell, a pro se prisoner, appeals the district court’s dismissal

of his 42 U.S.C. § 1983 civil rights complaint against defendants correctional

colonel Larry Mayo and warden David Harris, and grant of default judgment as to

defendant correctional officer Lakisha Humphries pursuant to Federal Rule of Civil

Procedure 55(b)(2). On appeal, Campbell argues that he properly stated a claim of

supervisory liability as to defendants Mayo and Harris. Campbell also challenges

the district court’s $100,000 damage award against defendant Humphries, arguing

that he should have instead been awarded $5 million in actual damages, plus

interest and costs. Campbell alleges that he sought a “sum certain” and thus should

have been granted default judgment for the full amount under Federal Rule of Civil

Procedure 55(b)(1). For the following reasons, we affirm the judgment of the

district court.

                                          I.

       Campbell is a seventy-year-old inmate who has been serving a life sentence

since 1966. He has a history of heart disease extending back more than twenty

years. Campbell alleged that Humphries verbally and physically abused him by

denying him water and forbidding him from taking his nitroglycerin in the course



                                          2
of two days of hot weather at Dade Correctional Institution in September 2003.

Humphries subsequently was hospitalized in an off-prison hospital for two days.

Campbell filed suit, alleging intentional infliction of emotional distress, done in a

malicious manner in violation of the Eighth and Fourteenth Amendments.

Humphries failed to respond and the clerk entered a default against her. The district

court dismissed Campbell’s claims against Humphries’ supervisors, and entered

the default judgment against Humphries after hearing from Campbell in an

evidentiary hearing. On appeal Campbell raises three issues, which we address in

turn: first, whether the district court erred in dismissing Campbell’s first amended

complaint against Humphries’ supervisors; second, whether the district court erred

in denying Campbell’s request for a “certain sum” default; and third, whether the

district court erred in not awarding Campbell costs and interest.

                                          II.

      We review de novo whether a complaint sufficiently alleges a constitutional

violation. Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003). In reviewing a

complaint, all well-pleaded factual allegations are accepted as true and we construe

the facts in the light most favorable to the plaintiff. Id. “Pro se pleadings are held

to a less stringent standard than pleadings drafted by attorneys and will, therefore,

be liberally construed.” Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006)



                                           3
(internal quotation marks omitted).

      Campbell acknowledges the longstanding rule that § 1983 actions do not

permit theories of vicarious liability. Where, as here, the complaint does not allege

that the supervisor personally participated in the unconstitutional conduct, the

plaintiff may allege a causal connection between the supervisor’s actions and the

alleged constitutional deprivation through a “history of widespread abuse [that]

puts the responsible supervisor on notice of the need to correct the alleged

deprivation, and he fails to do so.” Cottone, 326 F.3d at 1360 (citation omitted).

“The deprivations that constitute widespread abuse sufficient to notify the

supervising official must be obvious, flagrant, rampant and of continued duration,

rather than isolated occurrences.” Hartley v. Parnell, 193 F.3d 1263, 1269 (11th

Cir. 1999). This standard is extremely rigorous. Cottone, 326 F.3d at 1360.

      The tort of negligent retention targets an employer who retains an employee

who that employer knew or should have known was dangerous and incompetent.

See Mercado v. City of Orlando, 407 F.3d 1152, 1162 (11th Cir. 2005). In Florida,

a plaintiff must allege that the employer “was put on notice of the harmful

propensities of the employees.” Id. (quotation omitted).

      Here, Campbell has failed to adequately allege facts showing that

Humphries’ supervisors Mayo and Harris were aware of a “history of widespread



                                          4
abuse” sufficient to state a claim of negligent retention against them. Campbell

failed to allege the nature, amount, frequency, or duration of complaints against

Humphries, if they involved constitutional deprivations, or if they otherwise

involved “widespread abuse.” Campbell did allege one incident where Mayo

reassigned Humphries due to a complaint. This one incident, however, is not

enough to meet the rigorous standard for supervisory liability in this circuit.

Moreover, Campbell’s conclusory allegation that Mayo and Harris knew of a

“large number” of complaints against Humphries does not by itself satisfy the

standard to show the supervisors knew or should have know that Humphries was a

“dangerous” employee. See Mercado, 407 F.3d at 1162. To the extent that

Campbell argues on appeal that he alleged a negligent training theory of liability,

this claim must also fail because he did not allege that Mayo or Harris were

negligent in the implementation or operation of any training program. See id.

Accordingly, this Court should affirm the district court’s dismissal of Campbell’s

amended complaint as to defendants Mayor and Harris.

                                           III.

      We review de novo the district court’s interpretation of the Federal Rules of

Civil Procedure. Silvious v. Pharaon, 54 F.3d 697, 700 (11th Cir. 1995). Rule

55(b)(1) states, “If the plaintiff’s claim is for a sum certain or a sum that can be



                                            5
made certain by computation,” then the clerk must enter judgment for that amount,

on request of the plaintiff. Fed. R. Civ. P. 55(b)(1). “In all other cases, the party

must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). Thus, if

the amount of damages is not certain, only the court may enter default judgment,

and it may do so after conducting a hearing to determine the amount of damages.

See Fed. R. Civ. P. 55(b)(2)(B); see also SEC v. Smyth, 420 F.3d 1225, 1231–32

(11th Cir. 2005).

      As for the specific amount awarded after the evidentiary hearing, “the

district court has a great deal of discretion in deciding the level of damages to be

awarded.” Stallworth v. Shuler, 777 F.2d 1431, 1435 (11th Cir. 1985). “In

reviewing the amount of damage awards, this court is generally limited to the

question of whether the trier of fact abused its discretion.” Self v. Great Lakes

Dredge & Dock Co., 832 F.2d 1540, 1552 (11th Cir. 1987). The Self court found

that “[a]lthough the award was small, it was not ‘unconscionably inadequate,’

therefore, [this Court] may not disturb the award on appeal.” Id. (quoting Kramer

v. Keys, 643 F.2d 382, 386 (5th Cir. Unit A Apr. 1981)).

      We review the district court’s decision on whether to award prejudgment

interest for abuse of discretion. Ins. Co. of N. Am. v. M/V Ocean Lynx, 901 F.2d

934, 942 (11th Cir. 1990). Under Florida law, “tort claims are generally excepted



                                           6
from the rule allowing prejudgment interest, primarily because tort damages are

generally too speculative to liquidate before final judgment.” Lumbermens Mut.

Cas. Co. v. Percefull, 653 So. 2d 389, 390 (Fla. 1995). As for costs, “we review a

district court’s decision about whether to award costs to the prevailing party for

abuse of discretion.” Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007).

Federal Rule of Civil Procedure 54(d) provides that litigation costs, other than

attorneys’ fees, should be awarded to the prevailing party “[u]nless a federal

statute, these rules, or a court order provides otherwise.” Fed. R. Civ. P. 54(d)(1).

Rule 54(d) creates a “strong presumption” in favor of awarding costs to the

prevailing party. Mathews, 480 F.3d at 1276. “To defeat the presumption and

deny full costs, a district court must have and state a sound basis for doing so.”

Chapman v. AI Transp., 229 F.3d 1012, 1039 (11th Cir. 2000). Southern District

of Florida Local Rule 7.3 allows a party to move for costs prior to the entry of final

judgment, or after such entry, subject to numerous specific requirements.

      Although the prayer of Campbell’s complaint sought $5 million in

compensatory and $500,000 in punitive damages from defendant Humphries,

Campbell failed to show why he was entitled to those amounts, and likewise failed

at that time to provide the court with any evidence regarding damages. In the

absence of a “sum certain,” therefore, the district court properly held an evidentiary



                                           7
hearing to consider damages. The district court did not err in entering the default

judgment under Rule 55(b)(2) instead of Rule 55(b)(1). The district court’s awards

of $75,000 in actual damages and $25,000 in punitive damages appear to be

carefully considered and will for that reason stand. Campbell concedes that he is

not entitled to prejudgment interest if we find that the default judgment was

properly entered under Rule 55(b)(2). Finally, we consider the matter of costs.

Campbell sought costs prior to the entry of the amended order dismissing his

amended complaint and denying his motion for default judgment pursuant to Rule

55(b)(1). (D.40.) At that point, the district court no longer had before it a motion

for costs. To the extent that a renewed motion for costs can be discerned in the

record, Campbell did not make it until after the district court entered its final

default judgment. Therefore, this issue is not properly before this Court. See BUC

Int’l Corp. v. Int’l Yacht Council Ltd., 489 F.3d 1129, 1140 (11th Cir. 2007) (“As a

general rule, we do not consider issues not presented in the first instance to the trial

court.”). Therefore, the judgment of the district court is AFFIRMED.




                                            8